Citation Nr: 0917555	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disorder.

2.  Entitlement to service connection for a renal disorder 
(originally claimed as chronic nephritis). 

3.  Entitlement to service connection for vagotomy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  By that rating action, the RO reopened a 
previously denied claim for service connection for a low back 
injury, and denied the de novo claim on the merits.  The RO 
also denied service connection for chronic nephritis and 
vagotomy.  The Veteran timely appealed the RO's February 2006 
rating action to the Board, and this appeal ensued. 

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Waco, Texas RO.  A copy of the 
hearing transcript has been associated with the claims files.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remands this matter in order for the RO/AMC to 
notify the Veteran of his right to support his previously 
denied claim of entitlement to service connection for a low 
back disorder and claims for service connection for a renal 
disorder (originally claimed as chronic nephritis) and 
vagotomy by submitting alternate sources of evidence due to 
the unavailability of service records.

Apart from one un-dated service treatment record (STR), the 
remainder of the Veteran's STRs are not contained in the 
claims files and are presumed to have been damaged in a 1973 
fire at the National Personnel Records Center (NPRC), a 
federal records depository.  Consequently, the RO made 
additional requests through the NPRC to reconstruct those 
records, including a request for records from the hospital 
where the Veteran had been treated for his low back.  Those 
requests met with negative results.  The NPRC noted that such 
records would have been in an area of the storage facility 
which was damage or destroyed in the 1973 fire.  (See, VA 
Memorandum to file, dated in June 2006).

When, through no fault of the Veteran, records under the 
control of the Government are unavailable, the duty to assist 
is heightened.  Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  VA's duty then requires that VA advise the Veteran 
of his right to support his claim by submitting alternate 
sources of evidence, including service medical or personnel 
statements, or lay evidence, such as "buddy" affidavits or 
statements.  Id.  While there is no presumption of service 
connection that arises, VA is obligated to exercise greater 
diligence in assisting the Veteran with the development of 
the evidence in support of his claim.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with Dixon, above, and 
applicable administrative procedures, the 
RO/AMC should advise the Veteran of his 
opportunity to submit alternate sources 
of evidence in support of his previously 
denied claim for service connection for a 
low back disorder and claims for service 
connection for a renal disorder 
(originally claimed as chronic nephritis) 
and vagotomy.  

Such alternate forms of evidence include, 
but are not limited to, letters to and 
from the Veteran during or after military 
service detailing the in-service 
incident; and accounts, statements, and 
letters from his family, friends, 
acquaintances, and coworkers, detailing 
each respective writer's recollection of 
the development of the Veteran's in-
service incident and resulting injuries; 
post-service physical examinations; 
employment examinations; insurance 
claims; and any other material that would 
substantiate the Veteran's claim that his 
current low back and renal disorders and 
post-service vagotomy are the result of 
the in-service incident. 

2.  After completion of the above, and 
any additional development of the 
evidence, the RO/AMC should review the 
record, to include all additional 
evidence, and determine whether a VA 
medical examination(s) is necessary.  
Then, the RO shall readjudicate the 
claims on appeal.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




